Citation Nr: 0425481	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  02-18 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to nonservice-connected disability pension 
benefits.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD)/emphysema.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran had service as follows:  active duty for training 
(ACDUTRA) from November 28, 1959 to May 22, 1960; and other 
active service from October 1961 to August 1962, January 1964 
to May 1964, and May 1967 to July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  The veteran with his request for a 
Board hearing in connection with this appeal.  See 38 C.F.R. 
§ 20.704(e) (2003).

The Board notes that in various statements throughout the 
claims file the veteran appears to raise a claim of 
entitlement to VA benefits based on a "nerve disorder" 
and/or "dementia."  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In September 2003, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the veteran, through his authorized 
representative, withdrawing his appeal of to nonservice-
connected pension benefits.

2. VA notified the veteran of the evidence needed to 
substantiate his COPD/emphysema claim, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

3.  Respiratory disability diagnosed as COPD first manifested 
itself many years after the veteran's active service and is 
not etiologically related thereto.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement 
to nonservice-connected pension benefits have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2003).

2.  COPD/emphysema was not incurred in or aggravated by 
active service, to include any period of active duty for 
training.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.6, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Nonservice-Connected Disability Benefits

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the veteran or by his authorized representative.  
38 C.F.R. § 20.204(a).  The veteran, through his 
representative, has withdrawn this appeal as shown in a 
September 2003 statement.  Thus, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed.

II.  Entitlement to Service Connection for COPD/Emphysema

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the veteran's service connection claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim", under 38 C.F.R. § 3.159(b).  In 
Pelegrini II, the Court also clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
See Id. at 120-123.

The veteran filed his claim of entitlement to service 
connection for COPD/emphysema in March 2002.  The RO's 
initial unfavorable decision was made in April 2002.  

The Board notes that, although sent relevant to the veteran's 
claim of entitlement to service connection for muscle 
injuries, a February 2002 letter advised the veteran that a 
successful service connection claim required evidence of in-
service injury or disease, and competent evidence of current 
disability related thereto.  The RO informed the veteran that 
VA would VA records.  The RO also generally advised the 
veteran to submit private evidence relevant to claimed 
disabilities, or, if he desired VA's assistance in obtaining, 
such, to complete a signed authorization with all identifying 
information to VA.  The RO informed the veteran that he could 
submit evidence such as a medical nexus opinion and requested 
him to inform VA as to the availability or unavailability of 
pertinent evidence.  

In the April 2002 rating decisions, as well as in the 
September 2003 statement of the case and March 2004 
supplemental statement of the case, the RO advised the 
veteran of the evidence that had been considered, the laws 
and regulations governing entitlement to the benefit sought 
and the reasons and bases for the denial of benefits, 
specifically informing the veteran that evidence of a causal 
nexus to service was still needed.  The September 2003 
statement of the case and March 2004 supplemental statement 
of the case also included a recitation of 38 C.F.R. § 3.159 
with reference to the relevant citations in the United States 
Code.

In further accordance with the requirements of the VCAA, an 
additional letter dated August 2003 informed the veteran what 
evidence was required to support his claim.  The letter 
specifically explained that VA would make reasonable efforts 
to help him get evidence such as medical records from Federal 
agencies, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records, and, for private records, to provide the appropriate 
release.  The RO also advised the veteran that a VA 
examination might be scheduled to obtain evidence relevant to 
his current disability status but that he could submit other 
evidence such as lay statements relevant to his claim.  
Additionally, the RO advised the veteran that he was 
ultimately responsible for providing information and evidence 
to VA and that he should advise VA as to any additional 
information or evidence he wanted considered in connection 
with his claim.  

The Board also notes that throughout his appeal the veteran 
has been provided with contact information in the event he 
had any additional evidence or information, or any questions, 
for VA, and, emphasizes that in April 2004 the veteran 
specifically advised VA he had no additional evidence to add 
to his appeal and requested his appeal be immediately 
certified to the Board for appellate review.  

Based on the above, the Board finds that the veteran has been 
afforded appropriate notice under the VCAA and that any 
defects in the timing or in the failure to include all 
information in a single document is harmless error in that 
the veteran has been fully advised as to what evidence is 
needed, what evidence he himself must provide and what 
efforts VA has and will undertake on his behalf.  

The Board also finds that VA has made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  The 
claims file contains the veteran's service records as well as 
VA treatment records and private and other records identified 
by the veteran as pertinent to the appeal, to include records 
from the Social Security Administration (SSA).  The Board 
notes that duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  In this case, however, a current VA 
examination to determine whether the veteran has a 
respiratory disability of service origin is not necessary to 
decide the claim insofar as there is no evidence of in-
service respiratory disability and no competent nonservice 
evidence even suggesting such causal link.  

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review. 

Legal Criteria

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of inactive duty for training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110,  1131; 38 C.F.R. § 3.303(a).  
Service connection may be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is 
not present during service, evidence of continuity of 
symptomatology.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 5.

Analysis

Service medical records from the veteran's active service 
periods are completely negative for any complaints, findings 
or diagnoses pertinent to a respiratory problem, to include 
COPD/emphysema.  Notably, the veteran's separation 
examination dated in June 1967, reveals no complaints, 
findings or diagnoses of any respiratory disability, and a 
chest X-ray taken at that time was normal.

The Board emphasizes that there is no evidence of either 
active duty or ACDUTRA during the period July 1967 to April 
1986 to show that COPD was manifested during active service 
and INACDUTRA status cannot be considered here, as the 
present claim involves a disease, not injury.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(e).

In April 1986 the veteran presented for a physical 
examination to determine his eligibility to re-enlist in the 
Reserves.  His chest X-rays, however, were not normal at that 
time and the examining physician diagnosed him with COPD.  As 
a result of this examination, it was determined that the 
veteran was not qualified for re-enlistment.  

The Board notes that the post-service medical records showing 
the existence of COPD are dated decades after the veteran's 
separation from active service.  There is no medical evidence 
showing treatment for or diagnosis of respiratory problems 
prior to the 1908s.  Although the veteran himself asserts 
that he incurred COPD/emphysema during or as a result of 
service, as a layman, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  A review of records also 
reflects that the veteran himself reports that his breathing 
difficulties began only years after service.  For instance, 
in one record dated in May 1986, a physician noted that the 
veteran has had "mild increasing dyspnea on exertion over 
the past three to four years, although he is basically 
asymptomatic."  And, in an SSA record dated in February 
2002, the veteran stated that he had COPD "for about four to 
five years now".  Thus, neither the medical evidence of 
record nor the veteran's own statements support a continuity 
of respiratory symptomatology since active service.

Finally, there is no competent medical evidence even 
suggesting a causal connection between COPD/emphysema, first 
diagnosed many years after all of the veteran's active 
service, and any period of service.  In fact, the competent 
medical evidence includes notation of post-service factors 
such as the veteran's work in a foundry and tobacco use, 
without noting any in-service history of symptoms or 
findings.  Absent any competent evidence of in-service 
respiratory problems or a causal nexus between an existing 
respiratory disability and service, there is no basis upon 
which to grant service connection.  The Board has considered 
the applicability of the benefit of the doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107.




ORDER

The appeal for entitlement to nonservice-connected pension 
benefits is dismissed.

Entitlement to service connection for COPD/emphysema is 
denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



